UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1914


WEST VIRGINIA CWP FUND,         as   carrier   for   Economy   Fuel
Company, Incorporated,

                Petitioner,

          v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR; BERNARD CLINE,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board
(12-0527-BLA & 12-0527-BLA-A).


Submitted:   May 29, 2015                      Decided:   June 16, 2015


Before WILKINSON, SHEDD, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William S. Mattingly, Jeffrey R. Soukup, JACKSON KELLY PLLC,
Morgantown, West Virginia, for Petitioner.   M. Patricia Smith,
Solicitor of Labor, Rae Ellen James, Associate Solicitor, Gary
K. Stearman, Counsel for Appellate Litigation, Sarah M. Hurley,
UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.; Leonard J.
Stayton, Inez, Kentucky, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       West Virginia CWP Fund seeks review of the Benefits Review

Board’s    decision      and    order    affirming     the   administrative       law

judge’s award of black lung benefits to former miner Bernard

Cline, pursuant to 30 U.S.C. §§ 901-945 (2012). *                   Our review of

the    record    discloses     that     the   ALJ’s   decision     is    based   upon

substantial evidence and that the Board’s decision is without

reversible error.        Accordingly, we deny the petition for review.

We    dispense    with   oral    argument      because     the   facts    and    legal

contentions      are   adequately       presented     in   the   materials      before

this court and argument would not aid the decisional process.



                                                                  PETITION DENIED




       *
       This case was in abeyance pending the decision in Hobet
Mining LLC v. Epling, 783 F.3d 498 (4th Cir. 2015), which was
argued in seriatim with W. Va. CWP Fund v. Bender, 782 F.3d 129
(4th Cir. 2015).



                                          2